UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-QSB (Mark One) [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-29483 Pacific Sands, Inc. (Exact name of small business issuer as specified in its charter) Nevada 88-0322882 State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1509 Rapids Drive, Racine, WI53404 (Address of principal executive offices) (262) 619-3261 (Issuer's telephone number) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes X No As of November 19, 2007, the Company had 34,826,124shares outstanding of its $.001 par value common stock. Transitional Small Business Disclosure Format (check one): Yes No X Table of Contents PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Balance Sheet as of September 30, 2007 (unaudited) 3 Statements of Operations for the Three MonthsEnded September 30, 2007and 2006 (unaudited) 4 Statements of Cash Flows for the Three MonthsEnded September 30, 2007and 2006 (unaudited) 5 Notes to Financial Statements (unaudited) 7 Item 2. Management's Discussion and Analysis and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosers About Market Risk 17 Item 4. Controls and Procedures 18 PART II OTHER INFORMATION Item 1. Legal Proceedings 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Submission of Matters to a Vote of Security Holders 20 Item 5. Other Information 20 Item 6. Exhibits 20 Signatures 21 2 PACIFIC SANDS, INC. BALANCE SHEET SEPTEMBER 30, 2007 ASSETS CURRENT ASSETS Cash and cash equivalents $ 2,805 Trade receivables, net of allowance for doubtful accounts of $10,323 136,768 Inventories 95,051 Prepaid expenses 14,117 Other current assets 4,725 Total Current Assets 253,466 PROPERTY AND EQUIPMENT Furniture and fixtures & office equipment 24,954 Manufacturing equipment 12,204 Leasehold improvements 3,035 Computer software 15,277 55,470 Less accumulated depreciation (20,633 ) Property and Equipment, net 34,837 OTHER ASSETS Security deposits 816 Total Assets 289,119 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable 122,325 Current maturities of long-term obligations 11,712 Accrued expenses 63,285 Deferred compensation 252,730 Notes payable 102,233 Notes payable - other 39,683 Total Current Liabilities 591,968 LONG TERM LIABILITIES Capital leases, less current portion 8,819 COMMITMENTS AND CONTINGENCIES - STOCKHOLDERS' EQUITY Common stock (50,000,000 shares authorized, 41,347,811 shares issued and 34,738,624 shares outstanding) 41,348 Additional paid in capital 3,552,793 Treasury stock, at cost (132,030 ) Accumulated deficit (3,773,779 ) Total Stockholders' Equity (311,668 ) Total Liabilities and Stockholders' Equity 289,119 The accompanying notes are an integral part of the financial statements. 3 PACIFIC SANDS, INC. STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2 2007 2006 NET SALES $ 179,807 $ 119,558 COST OF SALES 62,863 65,313 GROSS PROFIT 116,944 54,245 SELLING AND ADMINISTRATIVE EXPENSES 167,806 334,398 LOSS FROM OPERATIONS (50,862 ) (280,153 ) OTHER INCOME (EXPENSES) Interest expense (2,967 ) (11,931 ) LOSS BEFORE INCOME TAXES (53,829 ) (292,084 ) INCOME TAXES - - NET LOSS $ (53,829 ) $ (292,084 ) BASIC AND DILUTED NET LOSS PER SHARE $ (0.002 ) $ (0.009 ) BASIC AND DILUTED WEIGHTED AVERAGE SHARES OUTSTANDING 34,004,047 31,212,029 The accompanying notes are an integral part of the financial statements. 4 PACIFIC SANDS, INC. STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (53,829 ) $ (292,084 ) Adjustments to reconcile net loss to net cash (used in)/provided byoperating activities - Depreciation and amortization 3,540 1,608 Deferred compensation - 22,500 Compensation expenses on stock options granted - 134,211 Common shares and rights issued for services and compensation 15,975 71,285 Changes in assets and liabilities - Trade accounts receivable (38,119 ) 44,714 Inventories (1,794 ) 5,367 Prepaid expenses 2,975 4,464 Other assets 1,433 - Accounts payable and other current liabilities (29,303 ) 9,206 Net Cash (Used in)/Provided byOperating Activities (99,122 ) 1,271 CASH FLOWS FROM INVESTING ACTIVITIES Purchases of equipment - (4,365 ) Net Cash Used in Investing Activities - (4,365 ) CASH FLOWS FROM FINANCING ACTIVITIES Issuance of common stock 20,000 5,000 Issuance of notes payable 106,696 9,774 Repayment of notes payable and long term obligations (35,938 ) (14,226 ) Deferred compensation payments (2,800 ) - Net Cash Provided by Financing Activities 87,958 548 NET DECREASE IN CASH AND CASH EQUIVALENTS (11,164 ) (2,546 ) CASH AND CASH EQUIVALENTS Beginning of year 13,969 4,977 End of year $ 2,805 $ 2,431 The accompanying notes are an integral part of the financial statements. 5 PACIFIC SANDS, INC. STATEMENTS OF CASH FLOWS YEARS ENDEDSEPTEMBER 30, 2 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION 2007 2006 Cash paid during the year for: Interest $ 2,483 $ 11,932 Income taxes $ - $ - SUPPLEMENTAL INFORMATION FROM NONCASH FINANCING ACTIVITIES Conversion of debt to equity $ - $ 19,207 Capital lease obligations $ - $ 2,332 The accompanying notes are an integral part of the financial statements. 6 PACIFIC SANDS, INC NOTES TO FINANCIAL STATEMENTS SEPTEMBER 30, 2 1. BASIS OF PRESENTATION The accompanying unaudited interim consolidated financial statements of Pacific Sands, Inc., have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission (“SEC”), and should be read in conjunction with the audited financial statements and notes thereto contained in Pacific Sands, Inc’s Annual Report filed with the SEC on Form 10-KSB.In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein.The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year.Notes to the financial statements which would substantially duplicate the disclosure contained in the audited financial statements for fiscal 2007 as reported elsewhere in this Form 10-QSB have been omitted. 2. DESCRIPTION OF BUSINESS AND SIGNIFICANT ACCOUNTING POLICIES Nature of Business - Pacific Sands, Inc. with the right to do business as Natural Water Technologies (the "Company") was incorporated in Nevada on July 7, 1994 with an original authorized capital stock of 25,000 shares of $0.001 par value which was increased to 20,000,000 shares in 1997 with the same par value.On May 6, 2002, the authorized capital stock was increased to 50,000,000 shares. The Company manufactures and distributes nontoxic cleaning and water treatment products with applications ranging from home spas and swimming pools to cleaning and pet care. Inventories - Inventories are stated at the lower of cost or market on the first-in, first-out (FIFO) basis. Depreciation - For financial reporting purposes, depreciation of property and equipment has been computed over estimated useful lives of two to seven years primarily using the straight-line method.Depreciation charges totaled $3,540 and $1,608 during the three months ended September 30, 2007 and 2006, respectively. Revenue Recognition - Revenue from sales to distributors and resellers is recognized when the related products are shipped. Advertising and Promotional Costs - Advertising and promotion costs are expensed as incurred.During fiscal three months ended September 30, 2007 and 2006, advertising and promotion costs totaled $3,341 and $13,772, respectively. Income Taxes - The Company accounts for income taxes under Statement of Financial Accounting Standards (SFAS) 109.Under the asset and liability method of SFAS 109, deferred income taxes are recognized for the tax consequences of temporary differences by applying enacted statutory rates applicable to future years to the difference between the financial statement carrying amounts and the tax basis of existing assets and liabilities. 7 PACIFIC SANDS, INC NOTES TO FINANCIAL STATEMENTS SEPTEMBER 30, 2 Accounts Receivable - The Company makes judgments as to the collectibility of trade and other accounts receivable based on historic trends and future expectations.Management estimates an allowance for doubtful receivables, which reflects its current assessment of the collectibility of the receivables.Management believes that the current specific and general receivable reserves aggregating $10,323 is adequate as of September 30, 2007. Basic and Diluted Net Loss Per Share - Net loss per share is calculated in accordance with Statement of Financial Accounting Standards 128, Earnings Per Share ("SFAS 128").Basic net loss per share is based upon the weighted average number of common shares outstanding.Diluted net loss per share is based on the assumption that all dilutive convertible shares and stock options were converted or exercised.Dilution is computed by applying the treasury stock method.Under this method, options and warrants are assumed to be exercised at the beginning of the period (or at the time of issuance, if later), and as if funds obtained thereby were used to purchase common stock at the average market price during the period. Use of Accounting Estimates - The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and reported amounts of revenues and expenses during the reporting period.Actual results could differ from these estimates. Statement of Cash Flows - For purposes of the statements of cash flows, the Company considers all highly liquid debt instruments purchased with an initial maturity of three months or less to be cash equivalents. Recent Accounting Pronouncements - The following is a summary of recent authoritative pronouncements that affect accounting, reporting and disclosure of financial information by the Company. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements. SFAS No. 157 provides enhanced guidance for using fair value to measure assets and liabilities. The standard also requires expanded disclosures about the extent to which companies measure assets and liabilities at fair value, the information used to measure fair value and the effect of fair value measurements on earnings. SFAS No. 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. The Company is still evaluating the effects of Statement No. 157. 8 PACIFIC SANDS, INC NOTES TO FINANCIAL STATEMENTS SEPTEMBER 30, 2 3. GOING CONCERN The accompanying financial statements have been presented assuming that the Company will continue as a going concern.This basis of accounting contemplates the recovery of the Company's assets and the satisfaction of its liabilities in the normal course of business.Through September 30, 2007, the Company has incurred cumulative losses of $ 3,773,779.The Company's successful transition to attaining profitable operations is dependent upon obtaining financing adequate to fulfill its development, marketing and sales activities and achieving a level of revenues adequate to support the Company's cost structure.Management's plan of operations anticipates that the cash requirements of the Company for the next twelve months will be met by obtaining capital contributions through the sale of common stock and from current operations.However, there is no assurance that the company will be able to fully implement its plan in order to generate the funds needed on a going concern basis. 4. INVENTORIES Inventories at September 30, 2007 consisted of the following: Raw materials $ 74,764 Finished Goods 20,287 Total $ 95,051 5. LONG TERM OBLIGATIONS Long term obligations consist of the following capital lease obligations: a four year agreement for software dated June 20, 2005 with an imputed interest rate of 14.45%; a two year agreement for computer hardware with an imputed interest rate of 22.94% placed in service in December 2005;a three year agreement for computer hardware with an imputed interest rate of 21.62%, placed in service in August 2005; a three and a half year agreement for software with an imputed interest rate of 12.64%, placed in service in January 2006; and a two year agreement for computer hardware with an imputed interest rate of 22.81%, placed in service in September2006.Monthly installment payments are $691, $67, $93, $312 and $59, respectively with a bargain purchase option at the end of each lease of $1. All of the above agreements have been accounted for as capital leases in accordance with generally accepted accounting principles. 9 PACIFIC SANDS, INC NOTES TO FINANCIAL STATEMENTS SEPTEMBER 30, 2 The scheduled maturities are as follows for the years ending September 30, 2008 $ 11,712 2009 8,819 6. NOTES PAYABLE The Company received a line of credit from Dell Financial Services for $15,000 with an imputed interest rate of 27.24% on any outstanding balance.To date the Company has used the line of credit to purchase computer hardware to serve its accounting and e-commerce functions.As of September 30, 2007, $6,042 was outstanding against the line of credit. On July 27, 2007, the Company executed a promissory note pursuant to a business line of credit ("BLOC") with JP Morgan Chase Bank, NA.Under the term of the promissory note, the Company may borrow up to $100,000 against the BLOC at the prime interest rate plus 1.5%.The Company must pay all accrued interest on a monthly basis.The promissory note is secured by the assets of the Company.As of September 30, 2007, the amount due on the line of credit was $96,190. Notes payable - other consist of various small unsecured notes to stockholders/officers at rates fluctuating up to 10%. 7. STOCKHOLDERS’ EQUITY On September 25, 2007, the Company issued 200,000 shares of its common stock, par value $0.001 per share, to an investor for $20,000. On September 25, 2007, the Company issued 60,000 shares of its common stock, par value $0.001 per share, to its three directors and 117,500 shares of its common stock, par value $0.001 per share, to three consultants for services performed. The fair market value of the shares on the date issued was $0.09 per share.The Company recorded compensation expense of $15,975 related to the issuance of these shares. 8. LEASE COMMITTMENTS The Company entered into a one and a half year lease expiring July 31, 2007 for 11,000 square feet of office and warehouse space for approximately $2,000 per month. Subsequent to expiration, the Company is leasing the facility on a month to month basis under the existing terms.The Company is responsible for insuring the premises.Rent expense was approximately $6,100 and $6,000 for the three months ended September 30, 2007 and 2006, respectively. 10 PACIFIC SANDS, INC NOTES TO FINANCIAL STATEMENTS SEPTEMBER 30, 2 9. LOSS PER SHARE Basic loss per common share is based on the weighted average number of common shares outstanding in each period and earnings adjusted for preferred stock dividend requirements.Diluted earnings per common share assume that any dilutive convertible preferred shares outstanding at the beginning of each period were converted at those dates, with related interest, preferred stock dividend requirements and outstanding common shares adjusted accordingly.It also assumes that outstanding common shares were increased by shares issuable upon exercise of those stock options and warrants for which market price exceeds exercise price, less shares which could have been purchased by the Company with related proceeds. The following table sets forth the computation of basic and diluted earnings per share. Three Months Ended September30, 2007 September30, 2006 Numerator Basic and diluted loss $ (53,829 ) $ (292,084 ) Denominator Basic and diluted earnings per share-weighted average shares outstanding 34,004,047 31,212,029 Basic and diluted loss per common share $ (0.002 ) $ (0.009 ) Outstanding stock options were not included in the computation of diluted earnings per common share for the three month periods ended September 30, 2007 and 2006 since it would have resulted in an antidilutive effect. Anti-Dilutive securities not included in the net loss per share calculation: September 30, 2007 September 30, 2006 Stock Options 3,000,000 3,000,000 10. INCOME TAXES The Company recognizes deferred tax assets and liabilities for temporary differences between the financial reporting and tax bases of its assets and liabilities.Deferred assets are reduced by a valuation allowance when deemed appropriate. The tax effects of existing temporary differences that give rise to significant portions of deferred tax assets at September 30, 2007 are as follows: 11 PACIFIC SANDS, INC NOTES TO FINANCIAL STATEMENTS SEPTEMBER 30, 2 Net Operating Loss Carryforwards $ 707,000 Deferred compensation 88,000 Stock Option Compensation 65,000 Valuation Allowance (860,000 ) Net deferred Tax Asset $ At September 30, 2007, the Company has net operating loss carryforwards for Federal tax purposes of approximately $2,460,000 which, if unused to offset future taxable income, will expire in years beginning in 2018. Effective July 1, 2007, the Company adopted FASB issued FIN No. 48, Accounting for Uncertainty in Income Taxes - an interpretation of FASB Statement No. 109, Accounting for Income Taxes. The interpretation prescribes a recognition threshold and measurement attribute for the finanical statement recognition and measurement of a tax position taken or expected to be taken in a tax return. FIN No. 48 requires recognition of tax benefits that satisfy a greater than 50% probability threshold. The adoption of FIN No. 48 did not have a material impact on the Company's financial statements for the three months ended September 30, 2007 11. RELATED PARTY TRANSACTIONS On June 15, 2004, Stan and Rita Paulus resigned as officers and board members of the Company and were replaced by a new management team.As part of the transition in management, several transactions occurred which are all recorded below. Stan and Rita agreed to waive all unpaid compensation from the Company except for $100,000, which shall be paid in full within three years of the transition date. The Paulus' purchased from the Company the inventory known as "technical books" for the sum of $150,000 in exchange for 4,859,187 shares of Pacific Sands, Inc. common stock.Based on the average market value of the Company's stock, which valued these shares at $121,480, there was an additional write down of the inventory of $28,500.This amount was recorded as a reduction to additional paid in capital based on the related party nature of the transaction. Since the shares were still being held in escrow by legal counsel at June 30, 2004, the transaction was recorded as due from shareholder.During the fiscal year end June 30, 2005, the shares were returned to treasury. In addition, management has negotiated the restructuring of debt due to the Paulus'.This restructuring reduced the debt balance due the Paulus' by $15,791 and extended the due date to June, 2006.This reduction has been recorded as a gain from restructuring of debt in the statement of operations. On June 14, 2006, one day prior to the due date of the unpaid compensation to the Paulus'of $100,000, the Company and the Paulus' agreed to extend the payment until January, 2007 with monthly payments of $25,000 beginning in October, 2006.In addition, there was a $5,000 note payable rolled into the monthly payment plan due January, 2007.In July, 2006 100,000 shares of restricted stock were issued in exchange for extending the payment.This restructuring increased the note amount due the Paulus' by $7,810. No Payments have been made. Mr. Paulus has filed suit against the Company. (See Note 12) Finally, two of the current officers of the Company have agreed to defer a substantial portion of their salaries until such time as it may be paid.As of September 30, 2007, the deferred compensation for these two officers was $152,730.Prior to accepting the position as an officer of the Company, one of the current officers agreed to defer $11,500 of his professional consulting services which is still unpaid as of September 30, 2007.The deferred compensation charged to operations for the three months ended September 30, 2006 was $22,500.Payments of deferred compensation of $2,800 were made by the Company to one of the officers during the three months ended September 30, 2007. 12 PACIFIC SANDS, INC NOTES TO FINANCIAL STATEMENTS SEPTEMBER 30, 2 12. CONTINGENCIES The Company received notice on May 3, 2007 that a lawsuit had been filed against the Company in US District Court, Eastern District of California by the Company's former CEO, Stanley Paulus.The lawsuit demands payment of $105,000 plus penalties and legal fees for a note that was issued in June of 2006.The note was based on deferred salaries accrued for Mr. Paulus during his tenure as CEO of the Company.On June 7, 2007, the Company filed a counter-complaint specifying certain allegations against Mr.
